NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SUSANNA VARDANYAN,                              No.    15-71022

                  Petitioner,                    Agency No. A075-679-422

   v.
                                                 MEMORANDUM *
 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Susanna Vardanyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Vardanyan’s
request for oral argument is denied.
F.3d 672, 678 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Vardanyan’s motion to

reopen as untimely, where it was filed more than 12 years after her final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Vardanyan failed to establish the due

diligence required for equitable tolling of the filing deadline, see Avagyan, 646
F.3d at 679 (equitable tolling is available to an alien who is prevented from timely

filing a motion to reopen due to deception, fraud, or error, as long as petitioner

exercises due diligence in discovering such circumstances). Vardanyan’s

contention that the BIA ignored evidence is not supported by the record. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      Our jurisdiction to review the BIA’s decision not to reopen proceedings sua

sponte is limited to review for legal or constitutional error. Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); Bonilla v. Lynch, 840 F.3d 575, 588

(9th Cir. 2016). Vardanyan’s contention that the BIA did not sufficiently articulate

its reasons for declining to reopen sua sponte is not supported by the record. See

Najmabadi, 597 F.3d at 990. We may not overrule this court’s precedent

concerning jurisdiction to review the BIA’s sua sponte determinations. See

                                          2                                    15-71022
Avagyan, 646 F.3d at 677 (“A three-judge panel cannot reconsider or overrule

circuit precedent unless ‘an intervening Supreme Court decision undermines an

existing precedent of the Ninth Circuit, and both cases are closely on point.’”

(citation omitted)).

      Because the due diligence determination is dispositive, we do not reach

Vardanyan’s contentions regarding the merits of her ineffective assistance of

counsel claim.

      In light of our decision, we need not reach Vardanyan’s request for fees and

costs pursuant to the Equal Access to Justice Act.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   15-71022